
	
		II
		112th CONGRESS
		1st Session
		S. 245
		IN THE SENATE OF THE UNITED STATES
		
			February 1, 2011
			Mr. Corker (for himself,
			 Mrs. McCaskill, Mr. Burr, Mr.
			 McCain, Mr. Alexander,
			 Mr. Isakson, Mr. Chambliss, Mr.
			 Inhofe, and Mr. Kirk)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Budget
		
		A BILL
		To reduce Federal spending in a responsible manner.
		  
	
	
		1.Short titleThis Act may be cited as the
			 Commitment to American Prosperity Act
			 of 2011 or the CAP Act of 2011.
		2.FindingsCongress finds the following:
			(1)This Act is authorized by the United States
			 Constitution under clause 1 of section 8 of article I, relating to the power of
			 the Congress to tax and spend.
			(2)Should an amendment to the United States
			 Constitution be adopted and ratified by the States setting a lower limitation
			 on outlays than provided in this Act, it is appropriate for Congress to
			 consider legislation immediately modifying maximum outlay amounts in this
			 Act.
			(3)Total Federal outlays have averaged 20.6
			 percent of gross domestic product over the past 40 years.
			(4)Total Federal outlays in fiscal year 2010
			 were 23.8 percent of gross domestic product.
			(5)Total Federal outlays in fiscal year 2020
			 are projected to be 25.9 percent of gross domestic product according to the
			 Congressional Budget Office's Alternative Fiscal Scenario.
			(6)It is appropriate and necessary to put
			 total Federal outlays under a limitation, as a percent of gross domestic
			 product, such that a downward glide path ultimately brings spending in line
			 with historical norms.
			3.Outlays exceeding the GDP outlay
			 limit
			(a)DefinitionsSection 250(c)(4) of the Balanced Budget
			 and Emergency Deficit Control Act of 1985 is amended by striking paragraph (4),
			 redesignating the succeeding paragraphs accordingly, and adding the following
			 paragraphs:
				
					(19)The term GDP, for any fiscal
				year, means the gross domestic product during such fiscal year consistent with
				Department of Commerce definitions.
					(20)(A)The term emergency requirement
				means any provision that provides new budget authority and resulting outlays
				for a situation that poses a threat to life, property, or national security and
				is—
							(i)sudden, quickly coming into being, and not
				building up over time;
							(ii)an urgent, pressing, and compelling need
				requiring immediate action;
							(iii)unforeseen, unpredictable, and
				unanticipated; and
							(iv)not permanent, temporary in nature.
							(B)An
				emergency that is part of an aggregate level of anticipated emergencies,
				particularly when normally estimated in advance, is not unforeseen.
						(21)The term target fiscal year
				means the fiscal year in which a GDP outlay limit is in effect under section
				253A.
					.
			(b)CapsThe Balanced Budget and Emergency Deficit
			 Control Act of 1985 is amended by inserting after section 253 the
			 following:
				
					253A.Enforcing GDP outlay limits
						(a)Enforcing GDP outlay limitsIn this section, the term GDP outlay
				limit means an amount, as estimated by OMB, equal to—
							(1)the average GDP for the first 3 of the 4
				fiscal years preceding the target fiscal year (fiscal year 2009, fiscal year
				2010 and fiscal year 2011 for target year fiscal year 2013, and so on);
				multiplied by
							(2)(A)25 percent for fiscal year 2013; and
								(B)for fiscal years 2014 through 2022, 25
				percent minus 0.1711 percent accumulating for each fiscal year (25 percent
				minus .1711 percent in fiscal year 2014, 25 percent minus .3422 percent in
				fiscal year 2015, and so on).
								(b)GDP outlay limit and outlays
							(1)Determining the GDP outlay
				limitThe Office of
				Management and Budget shall estimate the GDP outlay limit for the target fiscal
				year at the outset of the previous fiscal year, on April 30, on August 20, and
				15 days after the conclusion of the fiscal year. CBO shall provide advisory
				reports calculating the GDP outlay limit at identical times.
							(2)Total federal outlaysIn this section, total Federal outlays
				shall include all on-budget and off-budget outlays.
							(c)Sequestration
							(1)In general
								(A)Excess spendingNot later than 45 calendar days after the
				beginning of a fiscal year, OMB shall conduct a sequestration to eliminate the
				excess outlay amount.
								(B)DefinitionFor purposes of this subsection, the term
				excess outlay amount means the amount by which total Federal
				outlays for a fiscal year exceed the GDP outlay limit as adjusted pursuant to
				paragraph (2).
								(2)Preview
				reportCBO shall submit an
				advisory sequestration preview report as described in section 254(c)(4) on
				August 10 of each year. OMB shall produce an sequestration preview report on
				August 20 as described in section 254(c)(4). Fifteen days after the fiscal year
				begins, OMB shall issue an updated sequestration report as described in section
				254(e). Thirty days later, the OMB should issue its final sequestration report
				as described in section 254(f)(3). It shall be accompanied by a Presidential
				order detailing the uniform spending reductions. The reductions should
				generally follow the process set forth in section 253 and 254, except as
				provided in this section.
							(3)Congressional actionIf the August 20 OMB report projects a
				sequestration, the Senate and House Budget Committees may report a resolution
				directing their committees to change the existing law to achieve the goals
				outlined in the August 20 report.
							(4)Reducing nonexempt budgetary resources by a
				proportional percentage
								(A)CalculationOMB shall calculate the increase in outlays
				attributable to each of the 3 categories described in subparagraph (B) such
				that the outlay savings resulting from sequestration, as calculated under this
				subsection, eliminate excess outlays.
								(B)CategoriesThe 3 categories are as follows:
									(i)Direct spending (social security, medicare,
				and other such programs).
									(ii)Discretionary security spending.
									(iii)Discretionary non-security spending.
									(C)Reductions
				proportionalThe percentage
				reductions for each category described in subparagraph (B) shall be in
				proportion to the growth in outlays in such category from the previous fiscal
				year.
								(D)Uniform
				reduction within categoriesTo achieve the percent reduction
				within a category under subparagraph (C), a uniform reduction will occur across
				all programs within that category to achieve the percent reduction required for
				that category.
								(E)Pro rata
				basisIf legislation funding the Government does not reflect
				funding amounts for the entire fiscal year, sequestration required by this
				section shall be done on a pro rata basis. If legislation funding the
				Government for the remainder of a fiscal year is enacted, the total
				sequestration required in a fiscal year shall total the necessary level which
				may be undertaken in a single step or in a sequence of steps.
								(d)ExceptionsTotal Federal outlays may exceed the GDP
				outlay limit if during the fiscal year the excess amount is being paid to
				reduce the public debt or the public debt is zero.
						(e)No exempt programsSection 255 shall not apply to this
				section, except that payments for net interest (budget function 900) shall be
				exempt.
						(f)Look backIf, after November 15, a bill resulting in
				outlays for the fiscal year in progress is enacted that causes excess outlays,
				the excess outlays for the next fiscal year shall be increased by the amount or
				amounts of that
				breach.
						.
			(c)BBEDCANotwithstanding
			 section 275 of the Balanced Budget and Emergency Deficit Control Act of 1985,
			 the relevant provisions of such Act shall apply to the extent necessary to
			 enforce this Act, including amendments made by this Act.
			(d)Effective
			 dateThis section shall apply
			 beginning in fiscal year 2013 and beyond, including any reports and
			 calculations required for implementation in fiscal year 2013.
			4.Enforcement procedures under the
			 Congressional Budget Act of 1974
			(a)EnforcementTitle III of the Congressional Budget Act
			 of 1974 is amended by adding after section 315 the following:
				
					316.Enforcement procedures
						(a)GDP outlay limitsIt shall not be in order in the House of
				Representatives or the Senate to consider any bill, joint resolution,
				amendment, or conference report that includes any provision that would cause
				the most recently reported, current GDP outlay limits set forth in section 253A
				of the Balanced Budget and Emergency Deficit Control Act of 1985 to be
				exceeded.
						(b)Waiver or suspension
							(1)In the senateThe provisions of this section may be
				waived or suspended in the Senate only by the affirmative vote of two-thirds of
				the Members, present and voting.
							(2)In the houseThe provisions of this section may be
				waived or suspended in the House of Representatives only by a rule or order
				proposing only to waive such provisions by an affirmative vote of two-thirds of
				the Members, present and voting.
							(c)Point of order protectionIn the House, it shall not be in order to
				consider a rule or order that waives the application of paragraph (2) of
				subsection (b).
						(d)Motion to suspendIt shall not be in order for the Speaker to
				entertain a motion to suspend the application of this section under clause 1 of
				rule
				XV.
						.
			(b)Table of contentsThe table of contents in section 1(b) of
			 the Congressional Budget and Impoundment Control Act of 1974 is amended by
			 inserting after the item relating to section 315 the following:
				
					
						Sec. 316. Enforcement
				procedures.
					
					.
			
